Case: 19-10427      Document: 00515236963         Page: 1    Date Filed: 12/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals

                                    No. 19-10427
                                                                           Fifth Circuit

                                                                         FILED
                                  Summary Calendar                December 16, 2019
                                                                    Lyle W. Cayce
UNITED STATES OF AMERICA,                                                Clerk


                                                 Plaintiff-Appellee

v.

OMAR ASHMORE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-293-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Omar Ashmore appeals his 360-month sentence for conspiracy to possess
heroin with intent to distribute, arguing that the evidence was insufficient to
support the four-level U.S.S.G. § 3B1.1(a) enhancement he received for being
a leader or organizer of criminal activity.           We review the district court’s
findings of facts for clear error. United States v. Cisneros-Gutierrez, 517 F.3d
751, 764 (5th Cir. 2008). If the district court’s factual findings are plausible in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-10427     Document: 00515236963    Page: 2   Date Filed: 12/16/2019


                                  No. 19-10427

light of the record as a whole, there is no clear error. United States v. Serfass,
684 F.3d 548, 550 (5th Cir. 2012). A district court may adopt the facts in a
presentence report (PSR) without additional inquiry “if those facts have an
evidentiary basis with sufficient indicia of reliability and the defendant does
not present rebuttal evidence or otherwise demonstrate that the information
is unreliable.” United States v. Trujillo, 502 F.3d 353, 357 (5th Cir. 2007)
(internal quotation marks and citation omitted).
         Assuming that Ashmore has not abandoned his argument by failing to
adequately brief it, see United States v. Reagan, 596 F.3d 251, 254-55 (5th Cir.
2010), he has not demonstrated a clear error. The PSR reflected that Ashmore
exercised decision-making authority, was a high-level drug dealer in the
conspiracy, planned or organized the offense to a high degree, and exercised
control and authority over others. Because Ashmore did not introduce rebuttal
evidence, the district court was free to adopt the PSR’s factual findings. See
Trujillo, 502 F.3d at 357. Based on the information in the PSR, the application
of the § 3B1.1(a) enhancement was plausible in light of the record as a whole.
See Serfass, 684 F.3d at 550; see also United States v. Dickerson, 909 F.3d 118,
127-28 (5th Cir. 2018), cert. denied, 139 S. Ct. 2685 (2019); § 3B1.1, comment.
(n.4).
         The judgment of the district court is AFFIRMED.




                                        2